Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


 Robert Yurik, Appellant                                Appeal from the 196th District Court of
                                                        Hunt County, Texas (Tr. Ct. No. 80896).
 No. 06-15-00026-CV         v.                          Memorandum Opinion delivered by Justice
                                                        Moseley, Chief Justice Morriss and Justice
 Ernestine Phillips, Appellee                           Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED SEPTEMBER 17, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk